Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 21-25 and 27-46 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 21, the claimed: rendering a view of the textured, dynamic 3D model from an output viewpoint, the applied texture values being texture values that correspond to at least some points of the dynamic 3D model, and the rendering including projecting the at least some points of the dynamic 3D model to locations in the view and assigning corresponding applied texture values to the locations in the view, the artistic control metadata indicating additions or changes to at least some of the points of the dynamic 3D model as a deformable volumetric representation before the rendering; and sending the artistic control metadata that indicates the one or more special effects. 

As per independent claims 25 and 40, these claims are also allowed for the same reasons as independent claim 21 because they contain substantially similar features.

"The term computer-readable media does not encompass transitory propagating signals or carrier waves." 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612